Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 13 September 2021 for application number 16/736,710. 
Claims 1 – 7 are currently amended.
Claims 8 – 11 are canceled.
Claims 1 – 7 are presented for examination.

Response to Amendment
Applicant’s amendment filed 13 September 2021 is sufficient to overcome the objection to the title based on the currently amended title; 112 rejection of claims 1 – 11 based on the currently amended independent claims; and 103 rejection of claims 1 – 11 based upon the currently amended independent claims.

Response to Arguments
Applicant’s arguments, filed 13 September 2021, with respect to the rejection(s) of claim(s) 1 – 11 under 35 USC § 103 have been fully considered and are persuasive based upon the currently amended independent claims and argument.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view 
Kaneko and Nakamura, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 – 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 recites the limitation “comparing an amount of the loaded data” on the first line of the last limitation.  The claim language does not previously establish “loaded data”.  There is insufficient antecedent basis for this limitation in the claim.  The currently amended language appears to change all of the “loaded” data to “program” data and this one accidentally might have been missed.  Claims 6 and 7 depend from claim 5 and are subsequently rejected.

Claim 7 recites the limitation “selecting the memory block from the first to Nth memory blocks comprises: the program data with a median capacity of the first to Nth capacities.”  The claim language is unclear as to what is being selected.  It is unclear if a median capacity block is being selected or if the program data that is selected is a median capacity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. [hereafter as Suzuki], US Pub. No. 2015/0254134 A1 in view of Sinclair et al. [hereafter as Sinclair], US Patent No. 7,558,905 B2 and further in view of Kaneko et al. [hereafter as Kaneko], US Pub. No. 2009/0070517 A1.

As per claim 1, Suzuki discloses a method of operating a memory device [“FIG. 1 is a block diagram illustrating an exemplary configuration of a memory device according to a first embodiment”] [para. 0005], comprising:
receiving program data to be stored in the memory device [“Next, the writing destination management unit 30 encodes the user data received from the host 4 and writes the data at the physical address acquired in step S13 (step S14).”] [para. 0065];
a plurality of memory blocks which have different storage capacities, respectively [FIG. 13, the free block table shows the number of clusters (data storage amount) which can be written in the logical block corresponding to each logical block address] [“As illustrated in FIG. 12, when receiving the writing request from the host 4 (step S11), the writing destination management unit 30 determines a logical block at the writing destination with reference to the free block table (step S12). FIG. 13 is a diagram illustrating an example of the free block table. As illustrated in FIG. 13, the free block table shows the number of clusters (data storage amount) which can be written in the logical block corresponding to each logical block address.”] [para. 0063] [Fig. 13];
selecting a memory block to store the data according to an amount of data and address information [free block table shows the number of clusters (data storage amount) which can be written in the logical block corresponding to each logical block address… writing destination management unit 30 selects the logical block from the top of the free block table as the writing destination] [FIG. 13, the free block table shows the number of clusters (data storage amount) which can be written in the logical block corresponding to each logical block address] [“As illustrated in FIG. 12, when receiving the writing request from the host 4 (step S11), the writing destination management unit 30 determines a logical block at the writing destination with reference to the free block table (step S12). FIG. 13 is a diagram illustrating an example of the free block table. As illustrated in FIG. 13, the free block table shows the number of clusters (data storage amount) which can be written in the logical block corresponding to each logical block address. In addition, in a case where the encoding method in units of M blocks allowed to be simultaneously accessed is determined, the logical block address may include the address of the logical block (the address indicating a page in the logical block may not be included) as described above. In this case, the data storage amount corresponding to each logical block is assumed as a total amount of data which can be stored in the logical block. The writing destination management unit 30 selects the logical block from the top of the free block table as the writing destination, and the logical block selected as the writing destination is deleted from the free block table.”] [para. 0063] [Fig. 13]; and 
performing a program operation on the selected memory block [“Next, the writing destination management unit 30 encodes the user data received from the host 4 and writes the data at the physical address acquired in step S13 (step S14).”] [para. 0065] [Fig. 12].
However, Suzuki does not explicitly disclose temporarily storing the program data in a page buffer which is commonly connected to a plurality of memory blocks;
selecting a memory block to store the program data among the plurality of memory blocks according to an amount of the program data and address information which is pre-stored in the memory device.
Sinclair teaches selecting a memory block according to an amount an amount of the program data [selected as a destination block for a known amount of data of another file from a source block] [“As a partial block, the active program block that exists when the file is in state 2 may be selected as a destination block for a known amount of data of another file from a source block during a reclaim operation. The identity of the program block is maintained on a list of partial blocks that includes the available erased capacity in each of the blocks on the list. The amount of data to be copied from a source block is fit into the erased capacity of a partial block on the list. If the program block for the current file is selected as a destination block for data of another file during a reclaim operation, the program block becomes an active common block of the current file, after the data of the other file is copied into its erased capacity. The file has then transitioned from state 2 to state 3 (see FIGS. 15 and 16).”] [col. 23, lines 19-32].

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki with Sinclair in order to modify Suzuki for “selecting a memory block according to an amount an amount of the program data” as taught by Sinclair.  One of ordinary skill in the art would be motivated to combine Suzuki with Sinclair before the effective filing date of the claimed invention to improve a system by providing for the ability of the selection of “a destination block for a known amount of data of another file from a source block.” [Sinclair, col. 23, lines 19-32].
However, Suzuki and Sinclair do not explicitly disclose temporarily storing the program data in a page buffer which is commonly connected to a plurality of memory blocks;
selecting a memory block to store the program data among the plurality of memory blocks according to an amount of the program data and address information which is pre-stored in the memory device.
Kaneko teaches temporarily storing the program data in a page buffer which is commonly connected to a plurality of memory blocks [“The data buffer 34 temporarily holds the data being accessed in connection with the flash memories 23.”] [para. 0072] [“…. The write data received by the memory card 20 is thus placed in the data buffer 34. When reception of the write data is completed, the write data held in the data buffer 34 is written to the flash memories 23.”] [para. 0075];
to store the program data among the plurality of memory blocks according to data and address information which is pre-stored in the memory device [“The flash memories 23 shown in FIGS. 1 and 2 hold a logical/physical table 51 that denotes the relations of correspondence between physical and logical addresses of user data blocks indicated in FIG. 3.”] [para. 0078].
Suzuki, Sinclair, and Kaneko are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki and Sinclair with Kaneko in order to modify Suzuki and Sinclair for “temporarily storing the program data in a page buffer which is commonly connected to a plurality of memory blocks;
to store the program data among the plurality of memory blocks according to data and address information which is pre-stored in the memory device” as taught by Kaneko.  One of ordinary skill in the art would be motivated to combine Suzuki and Sinclair with Kaneko before the effective filing date of the claimed invention to improve a system by providing for the ability where “The flash memories … hold a logical/physical table … that denotes the relations of correspondence between physical and logical addresses of user data blocks.” [Kaneko, para. 0078].

As per claim 2, Suzuki in view of Sinclair and further in view Kaneko discloses the method according to claim 1, Suzuki discloses wherein the address information are classified depending on the storage capacities of the plurality of memory blocks and whether the plurality of memory blocks are free memory blocks or programmed memory blocks [free block table shows the number of clusters (data storage amount) which can be written] [“As illustrated in FIG. 12, when receiving the writing request from the host 4 (step S11), the writing destination management unit 30 determines a logical block at the writing destination with reference to the free block table (step S12). FIG. 13 is a diagram illustrating an example of the free block table. As illustrated in FIG. 13, the free block table shows the number of clusters (data storage amount) which can be written in the logical block corresponding to each logical block address. In addition, in a case where the encoding method in units of M blocks allowed to be simultaneously accessed is determined, the logical block address may include the address of the logical block (the address indicating a page in the logical block may not be included) as described above. In this case, the data storage amount corresponding to each logical block is assumed as a total amount of data which can be stored in the logical block. The writing destination management unit 30 selects the logical block from the top of the free block table as the writing destination, and the logical block selected as the writing destination is deleted from the free block table.”] [para. 0063]. 
Sinclair teaches similarly [Fig. 17A].

As per claim 3, Suzuki in view of Sinclair and further in view Kaneko discloses the method according to claim 1, Sinclair teaches further comprising, after storing the program data, generating data amount information by determining the amount of the program data [a known amount of data of another file from a source block] [“As a partial block, the active program block that exists when the file is in state 2 may be selected as a destination block for a known amount of data of another file from a source block during a reclaim operation. The identity of the program block is maintained on a list of partial blocks that includes the available erased capacity in each of the blocks on the list. The amount of data to be copied from a source block is fit into the erased capacity of a partial block on the list. If the program block for the current file is selected as a destination block for data of another file during a reclaim operation, the program block becomes an active common block of the current file, after the data of the other file is copied into its erased capacity. The file has then transitioned from state 2 to state 3 (see FIGS. 15 and 16).”] [col. 23, lines 19-32].
Kaneko teaches temporarily storing the program data [“The data buffer 34 temporarily holds the data being accessed in connection with the flash memories 23.”] [para. 0072].

As per claim 4, Suzuki in view of Sinclair and further in view Kaneko discloses the method according to claim 3, Sinclair teaches wherein selecting the memory block comprises selecting a memory block having a storage capacity that is equal to or greater than the amount of the program data [active program block that exists when the file is in state 2 may be selected as a destination block for a known amount of data of another file from a source block] [Examiner is interpreting the selection is made due to the fact that the destination block can accommodate the capacity of the source blocks known data amount] [“As a partial block, the active program block that exists when the file is in state 2 may be selected as a destination block for a known amount of data of another file from a source block during a reclaim operation. The identity of the program block is maintained on a list of partial blocks that includes the available erased capacity in each of the blocks on the list. The amount of data to be copied from a source block is fit into the erased capacity of a partial block on the list. If the program block for the current file is selected as a destination block for data of another file during a reclaim operation, the program block becomes an active common block of the current file, after the data of the other file is copied into its erased capacity. The file has then transitioned from state 2 to state 3 (see FIGS. 15 and 16).”] [col. 23, lines 19-32].

Claim 5 is rejected with like reasoning and motivation as claim 1 above, except for the following remaining claim limitation.  
first to Nth memory blocks having first to Nth different capacities;
comparing an amount of the loaded data with the first to Nth capacities and selecting a memory block from the first to Nth memory blocks based on a result of comparing an amount of the program data with the first to Nth capacities.
Suzuki discloses first to Nth memory blocks having first to Nth different capacities [FIG. 13, the free block table shows the number of clusters (data storage amount) which can be written in the logical block corresponding to each logical block address] [number of clusters which can be written in each certain area is different. Therefore, the writing data amount management unit 31 manages the number of clusters which can be written in the memory writing unit for each free block, and stores the number as a free block table. Then, the writing destination management unit 30 determines the writing destination for each cluster with reference to the free block table] [“As illustrated in FIG. 12, when receiving the writing request from the host 4 (step S11), the writing destination management unit 30 determines a logical block at the writing destination with reference to the free block table (step S12). FIG. 13 is a diagram illustrating an example of the free block table. As illustrated in FIG. 13, the free block table shows the number of clusters (data storage amount) which can be written in the logical block corresponding to each logical block address.”] [para. 0063] [Fig. 13] [“When receiving the writing request from the host 4, the writing destination management unit 30 divides the writing target user data in units of clusters and determines the physical address at the writing destination for each cluster. In the embodiment, since the encoding method may be differently set for each certain area of the nonvolatile memory 3, the number of clusters which can be written in each certain area may become different. Generally, in the memory device using the NAND memory, empty blocks (writable blocks) called free blocks are managed, and one of the free blocks is selected as the writing destination. The writing destination management unit 30 includes a writing data amount management unit 31. In the embodiment, the number of clusters which can be written in each certain area is different. Therefore, the writing data amount management unit 31 manages the number of clusters which can be written in the memory writing unit for each free block, and stores the number as a free block table. Then, the writing destination management unit 30 determines the writing destination for each cluster with reference to the free block table.”] [para. 0060];
comparing an amount of the loaded data with the first to Nth capacities [number of clusters which can be written in each certain area is different. Therefore, the writing data amount management unit 31 manages the number of clusters which can be written in the memory writing unit for each free block, and stores the number as a free block table. Then, the writing destination management unit 30 determines the writing destination for each cluster with reference to the free block table] and selecting a memory block from the first to Nth memory blocks based on a result of comparing an amount of the program data with the first to Nth capacities [FIG. 13, the free block table shows the number of clusters (data storage amount) which can be written in the logical block corresponding to each logical block address… writing destination management unit 30 selects the logical block from the top of the free block table as the writing destination] [the number of clusters which can be written in each certain area is different. Therefore, the writing data amount management unit 31 manages the number of clusters which can be written in the memory writing unit for each free block, and stores the number as a free block table. Then, the writing destination management unit 30 determines the writing destination for each cluster with reference to the free block table] [“As illustrated in FIG. 12, when receiving the writing request from the host 4 (step S11), the writing destination management unit 30 determines a logical block at the writing destination with reference to the free block table (step S12). FIG. 13 is a diagram illustrating an example of the free block table. As illustrated in FIG. 13, the free block table shows the number of clusters (data storage amount) which can be written in the logical block corresponding to each logical block address. In addition, in a case where the encoding method in units of M blocks allowed to be simultaneously accessed is determined, the logical block address may include the address of the logical block (the address indicating a page in the logical block may not be included) as described above. In this case, the data storage amount corresponding to each logical block is assumed as a total amount of data which can be stored in the logical block. The writing destination management unit 30 selects the logical block from the top of the free block table as the writing destination, and the logical block selected as the writing destination is deleted from the free block table.”] [para. 0063] [Fig. 13] [“When receiving the writing request from the host 4, the writing destination management unit 30 divides the writing target user data in units of clusters and determines the physical address at the writing destination for each cluster. In the embodiment, since the encoding method may be differently set for each certain area of the nonvolatile memory 3, the number of clusters which can be written in each certain area may become different. Generally, in the memory device using the NAND memory, empty blocks (writable blocks) called free blocks are managed, and one of the free blocks is selected as the writing destination. The writing destination management unit 30 includes a writing data amount management unit 31. In the embodiment, the number of clusters which can be written in each certain area is different. Therefore, the writing data amount management unit 31 manages the number of clusters which can be written in the memory writing unit for each free block, and stores the number as a free block table. Then, the writing destination management unit 30 determines the writing destination for each cluster with reference to the free block table.”] [para. 0060].
Sinclair teaches selecting a memory block based on an amount of the program data [selected as a destination block for a known amount of data of another file from a source block] [“As a partial block, the active program block that exists when the file is in state 2 may be selected as a destination block for a known amount of data of another file from a source block during a reclaim operation. The identity of the program block is maintained on a list of partial blocks that includes the available erased capacity in each of the blocks on the list. The amount of data to be copied from a source block is fit into the erased capacity of a partial block on the list. If the program block for the current file is selected as a destination block for data of another file during a reclaim operation, the program block becomes an active common block of the current file, after the data of the other file is copied into its erased capacity. The file has then transitioned from state 2 to state 3 (see FIGS. 15 and 16).”] [col. 23, lines 19-32].


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. [hereafter as Suzuki], US Pub. No. 2015/0254134 A1 in view of Sinclair et al. [hereafter as  as applied to claim 5 above, and further in view of Nakamura et al [hereafter as Nakamura], US Pub. No. 2005/0108296 A1.

As per claim 6, Suzuki in view of Sinclair and further in view Kaneko discloses the method according to claim 5, Sinclair teaches wherein selecting the memory block from the first to Nth memory blocks comprises:
comparing the amount of the program data with a smallest capacity of the first to Nth capacities [selected as a destination block for a known amount of data of another file from a source block] [Examiner is interpreting the claim language for Sinclair to read on because Sinclair teaches the comparison of blocks for selection based on the storage capacities of the destination accommodating the amount of data required to be stored from a source.  Therefore, if source program data is of a small capacity that requires a destination block that is of a smallest capacity then that block is utilized, and likewise for any required size] [“As a partial block, the active program block that exists when the file is in state 2 may be selected as a destination block for a known amount of data of another file from a source block during a reclaim operation. The identity of the program block is maintained on a list of partial blocks that includes the available erased capacity in each of the blocks on the list. The amount of data to be copied from a source block is fit into the erased capacity of a partial block on the list. If the program block for the current file is selected as a destination block for data of another file during a reclaim operation, the program block becomes an active common block of the current file, after the data of the other file is copied into its erased capacity. The file has then transitioned from state 2 to state 3 (see FIGS. 15 and 16).”] [col. 23, lines 19-32]; and
selecting a memory block having a smallest capacity from the first to Nth memory blocks in response to the amount of the program data being smaller than the smallest capacity, [selected as a destination block for a known amount of data of another file from a source block] [Examiner is interpreting the claim language for Sinclair to read on because Sinclair teaches the comparison of blocks for selection based on the storage capacities of the destination accommodating the amount of data required to be stored from a source.  Therefore, if source program data is of a small capacity that requires a destination block that is of a smallest capacity then that block is utilized, and likewise for any required size] [“As a partial block, the active program block that exists when the file is in state 2 may be selected as a destination block for a known amount of data of another file from a source block during a reclaim operation. The identity of the program block is maintained on a list of partial blocks that includes the available erased capacity in each of the blocks on the list. The amount of data to be copied from a source block is fit into the erased capacity of a partial block on the list. If the program block for the current file is selected as a destination block for data of another file during a reclaim operation, the program block becomes an active common block of the current file, after the data of the other file is copied into its erased capacity. The file has then transitioned from state 2 to state 3 (see FIGS. 15 and 16).”] [col. 23, lines 19-32].
However, Suzuki, Sinclair, and Kaneko do not explicitly disclose selecting smallest capacity.
[“When a file is written, a file size is compared with a plurality of preset threshold values and reservation is executed at a reservation size corresponding to the file size. If the reservation is failed due to an insufficient file system capacity, the reservation is again executed at an actual I/O size to effectively use the file system area. If the file size does not reach the preset smallest threshold value, the reservation is again executed at the actual I/O size and the reservation release process for the file equal to or smaller than the smallest threshold value is skipped.”] [Abstract].
Suzuki, Sinclair, Kaneko, and Nakamura are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki, Sinclair, and Kaneko with Nakamura in order to modify Suzuki, Sinclair, and Kaneko for “selecting smallest capacity” as taught by Nakamura.  One of ordinary skill in the art would be motivated to combine Suzuki, Sinclair, and Kaneko with Nakamura before the effective filing date of the claimed invention to improve a system by providing for the ability where “a file size is compared with a plurality of preset threshold values and reservation is executed at a reservation size corresponding to the file size.” [Nakamura, Abstract].

As per claim 7, Suzuki in view of Sinclair and further in view Kaneko discloses the method according to claim 5, Sinclair teaches wherein selecting the memory block from the first to Nth memory blocks comprises:
the program data with a median capacity of the first to Nth capacities [selected as a destination block for a known amount of data of another file from a source block] [Examiner is interpreting the claim language for Sinclair to read on because Sinclair teaches the comparison of blocks for selection based on the storage capacities of the destination accommodating the amount of data required to be stored from a source.  Therefore, if source program data is of a middle capacity that requires a destination block that is of a middle capacity then that block is utilized, and likewise for any required size] [“As a partial block, the active program block that exists when the file is in state 2 may be selected as a destination block for a known amount of data of another file from a source block during a reclaim operation. The identity of the program block is maintained on a list of partial blocks that includes the available erased capacity in each of the blocks on the list. The amount of data to be copied from a source block is fit into the erased capacity of a partial block on the list. If the program block for the current file is selected as a destination block for data of another file during a reclaim operation, the program block becomes an active common block of the current file, after the data of the other file is copied into its erased capacity. The file has then transitioned from state 2 to state 3 (see FIGS. 15 and 16).”] [col. 23, lines 19-32].
However, Suzuki, Sinclair, and Kaneko do not explicitly disclose a median capacity.
Nakamura teaches a median capacity [“Specifically, for a small size file, reservation is performed at the actual I/O request length, for a file of a middle size or larger, reservation is performed at a reservation size designated in advance in accordance with the file size.”] [para. 0023] [“When a file is written, a file size is compared with a plurality of preset threshold values and reservation is executed at a reservation size corresponding to the file size. If the reservation is failed due to an insufficient file system capacity, the reservation is again executed at an actual I/O size to effectively use the file system area. If the file size does not reach the preset smallest threshold value, the reservation is again executed at the actual I/O size and the reservation release process for the file equal to or smaller than the smallest threshold value is skipped.”] [Abstract].
Suzuki, Sinclair, Kaneko, and Nakamura are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki, Sinclair, and Kaneko with Nakamura in order to modify Suzuki, Sinclair, and Kaneko for “a median capacity” as taught by Nakamura.  One of ordinary skill in the art would be motivated to combine Suzuki, Sinclair, and Kaneko with Nakamura before the effective filing date of the claimed invention to improve a system by providing for the ability where “a file size is compared with a plurality of preset threshold values and reservation is executed at a reservation size corresponding to the file size.” [Nakamura, Abstract].

Conclusion
The prior art made of record and not relied upon considered pertinent to applicant's disclosure. 
Nguyen et al., US Patent No. 8,489,804 B1 – teaches “Nguyen teaches selecting a memory blocks according to an amount of the program data [“At 406, if enough empty memory blocks are available, the R/W module 304 writes to the empty blocks. If not, at 408, the selection module 303 determines a capacity of memory blocks in the SSD 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135                                                                                                                                                                                            /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183